Franklin County, No. 95APD08-1094. This cause is pending before the court as a discretionary appeal. On May 6, 1996, when the appeal was filed, appellant did not submit the docket fee, or an affidavit of indigency in lieu of the fee, to satisfy the requirement imposed by R.C. 2503.17 and S.CtPrac.R. XV. Whereas R.C. 2503.17 and S.Ct. Prac.R. XV require that the docket fee shall be paid before a notice of appeal is filed or a case is docketed,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.